Spain, J.
Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered August 10, 1999, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
In satisfaction of a multiple-count indictment arising out of the stabbing death of Ronald Christman, defendant pleaded guilty to murder in the second degree and received the agreed-upon determinate sentence of 18 years in prison. As part of the *664plea bargain, defendant waived the right to appeal the judgment of conviction. Nevertheless, defendant now appeals and requests that this Court exercise its discretion to reduce the sentence in the interest of justice.
Inasmuch as defendant’s appeal does not challenge the legality of the sentence but instead is directed at the severity of the sentence, we see no reason not to enforce defendant’s knowing and voluntary waiver of the right to appeal (see, People v Hidalgo, 91 NY2d 733, 737; People v Buckner, 274 AD2d 832, 833). Were we to reach the issue, in light of defendant’s admission to having wielded a knife with depraved indifference in causing Christman’s death, we would decline to invoke our discretionary authority to reduce the agreed-upon sentence, which is less than the maximum (see, People v Demand, 268 AD2d 901, 904-905, lv denied 95 NY2d 795).
Mercure, J. P., Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.